Judgment unanimously affirmed. Memorandum: Supreme Court properly denied those parts of the motion of defendant seeking suppression of tangible evidence, identification evidence and the statement he made to the police after receiving Miranda warnings. Although defendant was illegally detained and the police failed to provide Miranda warnings before commencing their initial interrogation, the “connection between the lawless conduct of the police and the discovery of the challenged evidence [was] * * so attenuated as to dissipate the taint’ ” (Wong Sun v United States, 371 US 471, 487, quoting Nardone v United States, 308 US 338, 341; see, People v Salami, 197 AD2d 715, 715-716, lv denied 83 NY2d 876; see also, People v McCloud, 247 AD2d 409, lv denied 91 NY2d 975; People v Watson, 200 AD2d 643, lv denied 83 NY2d 859). In any event, any error in admitting that evidence is harmless (see, People v Crimmins, 36 NY2d 230, 237; People v Waasdorp, 237 AD2d 918, 919, lv denied 89 NY2d 1102). (Appeal from Judgment of Supreme *890Court, Monroe County, Mark, J. — Rape, 1st Degree.) Present— Green, J. P., Wisner, Kehoe and Lawton, JJ.